DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendments to the claims, filed October 27, 2022, are acknowledged. Claim 1 is amended. No new matter has been added. Claims 1-14 are currently pending and considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (previously cited, US 20180093326 A) in view of Natarajan (previously cited, US 20180236731 A1) and 3Dprinting.com (previously cited, “How 3D Printed Lattice Structures Improve Mechanical Properties”).
Regarding Claim 1, Ishida discloses a method for producing a metal shaped article having a porous structure (see para. [0017]; see para. [0019] and [0079]; an article which comprises voids, or one comprising a porous material, reads on porous structure), comprising: 
a shaping step of shaping a shaped article (see Fig. 1-6, depositing powder and curing would be forming a shape), the shaping step being performed by:
depositing a plurality of layers on the substrate such that each layer of the plurality of layers extends in a plane that is parallel to a surface of the substrate on which the plurality of layers are deposited (see Fig. 3 and Fig. 6, layer(s) are level and parallel with substrate surface which reads on the claim language), 
the depositing of each layer of the plurality of layers being performed by: 
performing a resin material supply step of supplying a liquid containing the resin material to a plurality of places of the substrate at intervals in the plane that is parallel to the surface of the substrate (see para. [0059] and para. [0229]; see Fig. 5, wherein support forming portions 1A, 5 are in a plurality of places at intervals (located on either side of composition 1B, which reads on the broadest most reasonable interpretation of intervals); see Fig. 6 wherein the process is repeated to form multiple layers). One of ordinary skill in the art would appreciate that the resin material is supplied to the plane that is parallel to the surface of the substrate.
	Ishida further discloses:
a curing step of curing the liquid (see para. [0176]; see para. [0230]), and 
a sintering target material supply step of supplying the sintering target material to the substrate (see Fig. 5 and 6, sintering target material 1B has been supplied to the substrate); and
a removal step of removing the substrate (see Fig. 7 to Fig. 8, the substrate has been removed); and 
a sintering step of sintering the sintering target material (see Fig. 11, bonding; see para. [0115]).

Ishida discloses wherein the resin material supply step may be performed to supply the resin support material to a plurality of places at intervals (see Fig. 5 and 6, see explanation above), and wherein the pattern of the resin material may be a pattern, and complicated shape (see para. [0053]; see also para. [0275]-[0276]). 
Ishida, however, does not expressly disclose wherein the resin material is supplied at intervals to define interior columns at the interval. However, it would be obvious to use the support structure of Ishida for interior features as well as exterior features, as this would merely require a rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.
Further, Natarajan teaches a similar binder jetting method for metallic parts wherein support material forms internal columns ([0042], [0044] and [0047]) in order to manufacture cooling channels, draining channels, and fluid passageways (see para. [0040]). 
Also, 3Dprinting.com teaches wherein three-dimensionally created articles comprising lattice structures greatly improve mechanical properties of parts while reducing weight (see section, “Why Lattices?”). 3D printing.com demonstrates known lattice structures (see Image 1 below) wherein internal cavities of the lattice exist at intervals which are, for example, parallel with the surface (x-y plane).


    PNG
    media_image1.png
    221
    823
    media_image1.png
    Greyscale

Image 1: known lattice structures illustrated in 3Dprinting.com wherein cavities exist at intervals in the x-y plane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Ishida to form a shaped part comprising a lattice structure, as taught by 3Dprinting.com, or one with interior channels, as taught by Natarajan. It would be obvious that a lattice structure comprise interior channels spaced at intervals (see Image 1 above where cavities are spaced at intervals on the bottom surface), and that the resin-containing support material of Ishida be applied as interior columns in order to produce the lattice. Similarly, it would be obvious that and that the interior channels taught by Natarajan be at intervals along a plane parallel with the substrate surface. 
One would be motivated to have a lattice structure in order to produce a part with increased mechanical properties while reducing weight and cost of material (see teaching above by 3Dprinting.com), and one would be motivated to have spaced internal channels (such as cooling channels) and functional passages (see teaching by Natajaran above), occurring at intervals, in order to offer homogenous cooling to a part. 

Ishida in view of 3Dprinting.com and Natajaran discloses a degreasing step as part of the removal of the support column (Ishida, see Fig. 11; see para. [0103] and para. [0111]). It would be obvious to one of ordinary skill in the art that this degreasing step would degrease the internal columns (remove binder), enabling the removal of the support material.
Additionally, Ishida disclose wherein the resin containing material composition is not limited so long as the material is usable to form a support (para. [0209]). Ishida discloses wherein the composition may comprise a solvent, binder and grains, and wherein the grains may be a resin (para. [0157]). One of ordinary skill in the art would appreciate the degreasing step would completely remove the support column when the support column composition is fully resin-based.
Thus, Ishida in view of Natajaran and 3Dprinting.com disclose wherein the degreasing and the removal of the support (interior) columns thereby form interior through-holes within the shaped article (see Fig. 11, degreasing step and support material removal step; see Fig. 9 wherein support resin 1A,5 has been removed). The degreasing is necessary to remove the support column material (i.e., one of ordinary skill in the art would need to remove binder prior to removing a support via ‘blown air or fluid’ as disclosed in para. [0113] of Ishida), or the support column would be completely removed by degreasing in the case where the support column composition is fully resin-based. Formation of the through holes through removal of the internal columns would necessarily result from the degreasing step. 
Examiner notes that the claims do not currently require that the through-holes are formed by a method consisting of degreasing (heat treating) the internal columns; however, in the interest of compact prosecution, Natarajan further teaches wherein the internal support columns are formed of resin (para. [0044]), and are removed by a process of degreasing (heating, decomposing, vaporizing, etc. – see techniques listed in para. [0047] which read on degreasing), and thereby forming through-holes by (see Fig. 7; para. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a support composition comprised of resin materials, as taught by Ishida and Natarajan, for the invention disclosed by Ishida, Natarajan and 3D-printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removed the interior columns by a process of degreasing the interior columns, to form through-holes wherein the interior columns used to be, as taught by Natarajan, for the invention disclosed by Ishida, Natarajan and 3D-printing. One would be motivated to do this in order to produce a more efficient process which does not require the additional physical method steps of material removal disclosed by Ishida (para. [0113]), and therefore decreases the chance of damaging the part during support removal.

Regarding Claim 4, Ishida discloses wherein in the resin material supply step, the liquid is ejected and supplied as a liquid droplet from a head (see para. [0059] and Fig. 4, droplet 1A, see Fig. 12 showing nozzle head M2; see also para. [0255] and [0256]).

Regarding Claim 5, Ishida discloses wherein the sintering target material is in a paste form by containing a solvent (see para. [0071]; see para. [0045] which discloses wherein the composition of the sintering target material, 1B’, comprises a solvent which would form a paste), and a drying step of drying the solvent in the sintering target material is included after the sintering target material supply step (see para. [0086]). One of ordinary skill in the art would appreciate that irradiating or placement of the layer in dry air, or combination thereof, reads on drying the solvent in the sintering target material. Furthermore, Ishida discloses wherein the sintering target material comprises a curable resin dissolved in the solvent which is allowed to cure (see para. [0183] and para. [0176]). One of ordinary skill in the art would appreciate that the solvent would dry during the curing of the binder.

Regarding Claim 9, Ishida discloses wherein a compression step of pressurizing the sintering target material toward the substrate is included during the sintering target material supply step or after the sintering target material supply step (see para. [0054], para. [0056] and para. [0245]; see Fig. 5 showing ejection of sintering target material towards the substrate). One of ordinary skill in the art would appreciate that ejecting a material towards the substrate using a nozzle head and/or by means of ink jetting involves compressing the material in the nozzle and pressurizing the material towards the substrate. One of ordinary skill in the art would appreciate that the pressurizing of the material towards the substrate from a nozzle or inkjet reads as occurring during the sintering target material supply step.

Regarding Claim 10, Ishida discloses wherein a liquid repellent film is formed at the substrate, and in the resin material supply step, the liquid is supplied onto the liquid repellent film (see para. [0254]; see also para. [0281]). A sacrificial first layer made from the support portion resin material composition (see para. [0229]) reads on the claimed limitations.

Regarding Claim 11, Ishida disclose wherein the liquid repellent film is made of a resin, and in the degreasing step, not only the interior columns, but also the liquid repellent film is degreased. One of ordinary skill in the art would appreciate that a component comprising a sacrificial first layer made of the support portion resin material (see para. [0229]) would be degreased along with the (internal) columns and other support portions.

Regarding Claim 12, Ishida discloses wherein in the sintering target material supply step, the sintering target material is supplied so that a thickness of the sintering target material from the substrate is equal to or less than a length of the internal column from the substrate (see Fig. 3 and Fig. 6 wherein the sintering target material layer thickness and support portion layer thickness are level and equal). It would be obvious to one of ordinary skill in the art to apply these same thickness in the manufacture of the lattice structures and interior channels taught by Natajaran and 3Dprinting.com.

Regarding Claim 14, Ishida disclose wherein in the shaping step, an operation, in which the resin material supply step and the curing step are repeated a plurality of times, and thereafter the sintering target material supply step is performed, is repeatedly performed (Fig. 11 wherein the first pattern is completed prior to the second pattern, and this process is repeated; see para. [0059] which discloses wherein the resin material is supplied in a plurality of droplets; see para. [0178]-[0180] and also para. [0229] and [0233], where the droplets are curable resin materials which may be polymerizable or thermosetting). For example; one of ordinary skill in the art would appreciate the droplets and the said curing of these droplets are repeated a plurality of times in order to form a single layer, and would also cure (in the case of polymerizable and thermosetting resins) prior to the formation of the second pattern, i.e., the sintering target material supply step. Additionally, it would be one of ordinary skill in the art would to cure the first pattern before applying the second pattern in order to avoid any accidental mixing of compositions.

Claims 2-3, 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Natajaran and 3Dprinting.com, as applied to claim 1 above, in further view of Sachs (previously cited, US 5204055 A).
Regarding Claim 2, Ishida discloses wherein the sintering target material supply step may be supplied by any known means, such as ink jetting (see para. [0069]), and wherein binder is also supplied to the sintering target material (see para. [0045] and para. [0144]), but Ishida does not specifically disclose a binder supply step of supplying a liquid containing a binder to the sintering target material which is performed after the sintering target material supply step.
Sachs discloses a similar invention wherein, after the application of a powdered layer comprising ceramic, metal, or powdered plastic, a liquid binder is selectively supplied using an ink jetting technique. Sachs teaches wherein this technique allows for complex parts with a variety of metal, ceramic, or metal-ceramic compositions to be formed quickly and with a high degree of resolution (see Col. 2, line 59 – Col. 3, line 7). One of ordinary skill in the art would also recognize that the invention of Sachs is well-known to those of ordinary skill in the art and also referred to as binder jetting, a now common 3-dimensional printing technique.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used binder jetting, wherein binder is supplied to the sintering target material after application of the sintering target material, such as described by and taught by Sachs, for the invention disclosed by Ishida, Natajaran and 3Dprinting.com. One would be motivated to do this in order to quickly produce a part with increased resolution, and a tailorable powder density and composition, and because it is well-suited for metallic parts and is a well-known, common 3-D printing technique known to those of routine and ordinary skill in the art (see teachings above).

Regarding Claim 3, Ishida discloses wherein the binder is the liquid to be supplied in the resin material supply step to the substrate (see para. [0224]; and para. [0233]-[0235]).

Regarding Claim 6, Ishida does not disclose wherein there is a vibration step of vibrating the sintering target material supplied to the substrate. 
Sachs further teaches wherein sintering target material may be vibrated using sonic or ultrasonic vibrations to ensure uniform deposition and relatively high densities (Col. 5, lines 45-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used binder jetting, wherein a powder layer is supplied to the substrate, vibrated, and then a binder is supplied to the sintering target material after the application and vibration of the sintering target material, such as described by and taught by Sachs, for the invention disclosed by Ishida, Natajaran and 3Dprinting.com. One would be motivated to do this in order to quickly produce a part with increased resolution, high density, uniform particle distribution and composition. Further, one would be also motivated to vibrate the powder in order to successfully obtain a desired pore size from the dissolution of the void forming material of Ishida (see para. [0045] and para. [0097]; see Fig. 8, showing voids 3 formed by the dissolution of void forming material). One of ordinary skill in the art would appreciate that powder which is more densely packed around the pore forming material will produce the anticipated pore size when the pore forming material is removed in the latter steps.

Regarding Claim 7, Ishida in view of 3Dprinting.com and Sachs discloses wherein in a period between the sintering target material supply step and the vibration step, the interior columns do not protrude from the sintering target material, and in a period after performing the vibration step, the interior columns protrude from the sintering target material (Sachs, Col. 5, lines 45-62). 
It would be obvious to one of ordinary skill in the art that upon application of the sintering target material, the columns of Ishida would not protrude because binder jetting includes application of a uniform layer of powder, often by means of a scraper (see Fig. 2A of Sachs), such that any protruding columns would interfere with the uniform powder layer application. Additionally, it would be obvious to one of ordinary skill in the art that vibration decrease the volume such that the powder layer was below the column of Ishida after vibration because the powder packing has densified as taught by Sachs (see Col. 5, lines 45-62). 
Further, the method steps are the same as claimed, and it would be obvious to one of ordinary skill in the art that the powder behave in the claimed way after vibration. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); See MPEP 2112.01.

Regarding Claim 13, Ishida in view of 3Dprinting.com discloses wherein the interior columns are exposed at an opposite side to a face thereof where the substrate is disposed prior to the degreasing step (see Fig. 8, the columns of support portion 1A,5 are exposed on the top surface, which is at an opposite side to the face of the object contacting the substrate; one of ordinary skill in the art would appreciate that this occur for internal columns as well), but does not specifically disclose the sintering target material is supplied so that a thickness of the sintering target material from the substrate exceeds a length of the column from the substrate, and a grinding step of grinding a face of the sintering target material at an opposite side to a face thereof where the substrate is disposed until the columns are exposed.
However, Ishida discloses wherein the sintering target material supply step may be supplied by any known means, such as ink jetting (see para. [0069]) and Sachs teaches an ink jetting technique wherein sintering target material is supplied and then followed by a liquid binder which is selectively applied to the powdered layer. Sachs teaches wherein this technique allows for complex parts with a variety of metal, ceramic, or metal-ceramic compositions to be formed quickly and with a high degree of resolution (see Col. 2, line 59 – Col. 3, line 7). Additionally, one of ordinary skill in the art would also recognize that the invention of Sachs is well-known to those of ordinary skill in the art and also referred to as binder jetting, a now common 3-dimensional printing technique.
Sachs further teaches wherein the binder jetting process includes the application of a uniform layer of powder by means of a scraper (see Fig. 2A of Sachs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used binder jetting, wherein a uniform powder layer is supplied to the substrate by means of a scraper, and then a binder is supplied to the sintering target material after the application, such as described by and taught by Sachs, for the invention disclosed by Ishida, Natajaran and 3Dprinting.com. One would be motivated to do this in order to quickly produce a part with increased resolution, high density, uniform particle distribution and composition, and because it is well-suited for metallic parts and is a well-known, common 3-D printing technique known to those of routine and ordinary skill in the art (see teachings above). 
Further, one of ordinary skill in the art would appreciate that the application of the uniform powder layer and the scraping of the excess powder to form the uniform layer would read on the grinding step, and it would be obvious that the (internal) columns be exposed after the scraping/grinding step in order to keep a level surface between the support portions and targeted sintering material layers used to form the final object.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Natajaran and 3Dprinting.com, as applied to claim 1 above, in further view of Suarez (previously cited, US 20150298393 A1).
Regarding Claim 8, Ishida discloses a steel substrate (see para. [0253]), for which one of ordinary skill in the art would appreciate would be affected by a magnetic field, but does not disclose wherein the sintering target material contains a magnetic powder, and a magnetic field attraction step of generating a magnetic field where the magnetic powder is attracted to the substrate is included during the sintering target material supply step or after the sintering target material supply step.
Suarez discloses a method using material which comprises magnetic particles such that when a magnetic field is generated from a substrate, the magnetic particles and thus the material is attracted to the substrate (see Abstract and para. [0011]; magnetic flakes read on magnetic powder]). Arnold teaches wherein this method reliably secures the material to the receiving surface, even during movement of the substrate (see para. [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further utilized magnetic powder in the sintering target material and a magnetic field attraction step of generating a magnetic field wherein the magnetic powder is attracted to the substrate, during the sintering target material supply step, as taught by Suarez, for the invention disclosed by Ishida, Natajaran and 3Dprinting.com. One would be motivated to use this method as means to securely and reliably form the object (see teaching above), and with further dimensional accuracy even when the substrate has incidentally moved. 
Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the support structures of Ishida are not the claimed columns, and that 3Dprinting.com does not teach wherein the interior columns are formed by supplying the resin material to a plurality of places of the substrate at the intervals in the plane that is parallel to the surface of the substrate. Applicant argues that the interlinking columns of 3Dprinting.com are not the claimed interior columns to be removed by the claimed invention.
This argument is not found persuasive.
The support structures of Ishida extend upwards, and one of ordinary skill in the art would appreciate the structure (see Fig. 7 for example of Ishida), would read on the broadest most reasonable interpretation of column. The lattice structures of 3Dprinting.com comprise cavities which extend upwards and exist at intervals along the plane that is parallel to the surface of the base. 
It would be obvious to one of ordinary skill in the art, that applying the shape of 3Dprinting.com to the invention of Ishida would require support columns placed where the lattice cavities are, and thus support columns which are placed at intervals in the plane that is parallel to the surface of the substrate. One of ordinary skill in the art would appreciate that the support columns of Ishida would exist where the cavities in the lattice are desired, and would be removed to form such cavities. One of ordinary skill in the art would appreciate that the removeable support columns are not meant to be the interlinking permanent lattice structure which remains after sintering.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735

/CATHERINE P SMITH/             Examiner, Art Unit 1735

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735